  4:17-cr-03038-JMG-CRZ Doc # 179 Filed: 12/07/18 Page 1 of 1 - Page ID # 919

                                                                                             rlLt:fJ
                                                                               .
                                                                                   u C'   P/·~T~lf'\ .... . . r-
                                                                                   • ~.,; ,) .:) - ',~ll,   L CUUt; i  I    •


                                                                              0/S7n1Ci          ilt·   Pt·P:~,,cv,
                              IN THE UNITED STATES DISTRICT COURT                                ..    ., ....-.,, .. ),\.'-
                                      FOR THE DISTRICT OF NEBRASKA             2018 DEC - 7 tWl                j '.:       5J

UNITED STA TES OF AMERICA,

                         Plaintiff,                        Case No. 4:l 7CR3038

        vs.                                                RECEIPT FOR RETURNED EXHIBITS

MICHAEL WAYNE PARSONS,

                         Defendant.


         Pursuant to NECivR 79.1 (f)(l) or NECrimR 55.1 (g), I acknowledge receipt of the following
exhibits offered into evidence in this case.

        Exhibit numbers 2 and 3 from Detention/Motion to Compel hearings held 12/20/2017

        I further acknowledge that I am responsible for maintaining these exhibits in their present
condition or state until this case is no longer subject to appellate review. Until that time, I understand that
I must produce these exhibits if opposing counsel, the court, or the clerk so requests. Finally, I
acknowledge that I may be subject to sanctions for failure to abide by the provisions of Rule 79 .1 (f)( 1) or
Rule 55.l(g).

        Once the case is no longer subject to appellate review, I understand that I may destroy these
exhibits without further authorization.

                                                                  Jan Sharp
                                                   Counsel of Record for Plaintiff




                                           Exhibits-Form Receipt for Returned Exhibits, appeal time pending.wpd
                                                                                  Approved: September 6, 2007
